Citation Nr: 1418053	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen the Veteran's claim for service connection for low back pain with minimal right scoliosis, osteoarthritis, and disc narrowing at L3-4.  His case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

While the Veteran did request a Travel Board hearing on his October 2009 VA Form 9, in a subsequent communication received in October 2010, his representative withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In June 2011, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a low back disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any updated VA treatment records and providing the Veteran with a new VA examination.  A review of the record reflects that the AMC obtained updated VA treatment records in July 2011, and afforded the Veteran a VA examination for his claimed low back disorder the same month.  In January 2012, the Board found that the AMC had complied with all remand instructions but again remanded the appeal to correct a procedural deficiency.  Procedural deficiencies spurred additional Board remands in July 2013 and November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's electronic claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a low back disability.

A review of the VA claims file is negative, yet again, for a VA Form 646 (Statement of Accredited Representative in Appealed Case), or equivalent submission, from the Veteran's authorized representative, the Kentucky Department of Veterans Affairs (KDVA), following the Board's November 2013 remand.  As noted by the Board in January 2012, the Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2013).  VA policy is to afford a veteran's representative the opportunity to submit a VA Form 646 after completion of the development directed in a remand and prior to returning an appeal to the Board.  See M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  As the claims file is negative for a VA Form 646 or an invitation to KDVA to submit such following completion of the development directed in the Board's November 2013 remand, the case must be remanded in order to allow the KDVA to review the case file and submit a VA Form 646 or equivalent.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AMC should afford the Veteran's authorized representative, the Kentucky Department of Veterans Affairs, the opportunity to review the electronic claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

